Exhibit 10.39

 

FIRST AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

 

This First Amendment to Amended and Restated Credit Agreement (herein, the
“Amendment”) is entered into as of March 23, 2017, by and among Envestnet, Inc.,
a Delaware corporation (the “Borrower”), certain Subsidiaries of the Borrower,
as Guarantors, the Required Lenders party hereto, and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch, as Administrative
Agent (the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

A.     The Borrower, the Guarantors, the Lenders and the Administrative Agent
entered into an Amended and Restated Credit Agreement dated as of November 19,
2015 (the “Credit Agreement”).  All capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement, as amended by this Amendment.

 

B.     The Borrower has requested that the Required Lenders make certain
amendments to the Credit Agreement, and the Required Lenders are willing to do
so under the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.    AMENDMENTS.

 

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit Agreement shall be and hereby is amended as follows:

 

1.1.   Clause (b) of the defined term “Adjusted EBITDA” appearing in Section 1.1
of the Credit Agreement shall be amended and restated to read in its entirety as
follows:

 

(b) (i) federal, state and local income taxes for such period and
(ii) non-income tax expense adjustment for such period to the extent such
adjustment is non-cash, plus

 

1.2.   Section 1.1 of the Credit Agreement shall be and hereby is amended by
inserting new defined terms in their appropriate alphabetical order, each such
defined term to read in its entirety as follows:

 

“Permitted Sales and Use Tax Obligations” means obligations of the Loan Parties
and their Subsidiaries with respect to Sales and Use Taxes so long as (i) the
aggregate amount of Sales and Uses Taxes does not exceed $15,000,000, (ii) the
Borrower has made adequate reserves for such Taxes in accordance with GAAP, and
(iii) no enforcement action has been taken against any Loan Party or Subsidiary
in connection therewith, unless such actions are being contested in

 

--------------------------------------------------------------------------------


 

good faith and by appropriate proceedings which prevents enforcement of the
matter.

 

“Sales and Use Taxes” means state and local non-income sales and use, business
and operation, and other similar Taxes of the Loan Parties not yet paid by the
Loan Parties and their Subsidiaries.

 

1.3.   Section 6.12 of the Credit Agreement shall be amended and restated to
read in its entirety as follows:

 

Section 6.12.     Taxes.  Except for returns in respect of Sales and Use Taxes,
all Tax returns required to be filed by any Loan Party or any Subsidiary of a
Loan Party in any jurisdiction have, in fact, been filed, and all Taxes upon any
Loan Party or any Subsidiary of a Loan Party or upon any of their respective
Property, income or franchises, which are shown to be due and payable in such
returns, have been paid, except (a) the Sales and Use Taxes and (b) such Taxes,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided.  The Sales and
Use Taxes continue to be Permitted Sales and Use Tax Obligations.  No Loan Party
knows of any proposed additional Tax assessment against it or its Subsidiaries
for which adequate provisions in accordance with GAAP have not been made on
their accounts.  Adequate provisions in accordance with GAAP for Taxes on the
books of each Loan Party and each of its Subsidiaries have been made for all
open years, and for its current fiscal period.

 

1.4.   Section 8.3 of the Credit Agreement shall be amended and restated to read
in its entirety as follows;

 

Section 8.3.     Taxes and Assessments.  Except for Sales and Use Taxes, each
Loan Party shall duly pay and discharge, and shall cause each of its
Subsidiaries to duly pay and discharge, all Taxes, rates, assessments, fees, and
governmental charges upon or against it or its Property, in each case before the
same become delinquent and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith and by appropriate
proceedings which prevent enforcement of the matter under contest and adequate
reserves are provided therefor.  The Loan Parties shall in good faith take such
actions as shall be necessary to satisfy or discharge all Permitted Sales and
Use Tax Obligations as promptly as practicable.

 

1.5.   Section 8.5(b) of the Credit Agreement shall be and hereby is amended by
inserting the parenthetical “(or 150 days with respect to the fiscal year of the
Borrower ending December 31, 2016)” immediately after the phrase “as soon as
available, and in any event no later than 90 days after the last day of each
fiscal year of the Borrower”.

 

2

--------------------------------------------------------------------------------


 

1.6.   Section 8.5(f) of the Credit Agreement shall be and hereby is amended by
inserting the parenthetical “(or 90 days with respect to the fiscal year of the
Borrower ending December 31, 2016)” immediately after the phrase “as soon as
available, and in any event no later than 60 days after the end of each fiscal
year of the Borrower”.  The amendment to Section 8.5(f) of the Credit Agreement
shall be deemed effective as of February 28, 2017.

 

1.7.   Section 8.14(a) of the Credit Agreement shall be amended and restated to
read in its entirety as follows:

 

Section 8.14.    Compliance with Laws.  (a) Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply in all respects with all Legal
Requirements applicable to or pertaining to its Property or business operations,
where any such non-compliance, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or result in a Lien
upon any of its Property (other than Liens with respect to Permitted Sales and
Use Tax Obligations).

 

1.8.   Schedule I to the Compliance Certificate attached to the Credit Agreement
as Exhibit E shall be amended and restated in the form of Schedule I attached
hereto.

 

SECTION 2.    CONDITIONS PRECEDENT.

 

This Amendment shall become effective as of the date first set forth above upon
receipt by the Administrative Agent of signature pages from the Borrower, the
other Loan Parties and the Required Lenders.

 

SECTION 3.    REPRESENTATIONS.

 

In order to induce the Administrative Agent and the Lenders to execute and
deliver this Amendment, each Loan Party hereby represents to the Administrative
Agent and to the Lenders that as of the date hereof after giving effect to this
Amendment (a)  each of the representations and warranties set forth in the
Credit Agreement and in the other Loan Documents shall be and remain true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects), except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date, and (b) no Default or Event of Default has occurred and
is continuing under the Credit Agreement.

 

SECTION 4.    MISCELLANEOUS.

 

4.1.   The Loan Parties heretofore executed and delivered to the Administrative
Agent the Collateral Documents.  The Loan Parties hereby acknowledge and agree
that the Liens created and provided for by the Collateral Documents continue to
secure, among other things, the Secured Obligations arising under the Credit
Agreement as amended hereby; and the Collateral Documents and the rights and
remedies of the Administrative Agent thereunder, the obligations

 

3

--------------------------------------------------------------------------------


 

of the Loan Parties thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby.  Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents as to the indebtedness which would be secured
thereby prior to giving effect to this Amendment.

 

4.2.   Except as specifically amended herein, the Credit Agreement shall
continue in full force and effect in accordance with its original terms. 
Reference to this specific Amendment need not be made in the Credit Agreement,
the Notes, or any other instrument or document executed in connection therewith,
or in any certificate, letter or communication issued or made pursuant to or
with respect to the Credit Agreement, any reference in any of such items to the
Credit Agreement being sufficient to refer to the Credit Agreement as amended
hereby.

 

4.3.   The Borrower agrees to pay on demand all reasonable and documented costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable and documented fees and expenses of counsel for the
Administrative Agent.

 

4.4.   This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement.  Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original.  Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof.

 

4.5.   This Amendment shall be governed by, and construed in accordance with,
the internal laws of the State of Illinois.

 

[SIGNATURE PAGE TO FOLLOW]

 

4

--------------------------------------------------------------------------------


 

This First Amendment to Amended and Restated Credit Agreement is entered into as
of the date and year first above written.

 

 

“BORROWER”

 

 

 

ENVESTNET, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Chief Financial Officer

 

 

 

“GUARANTORS”

 

 

 

ENVESTNET PORTFOLIO SOLUTIONS, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

OBERON FINANCIAL TECHNOLOGY, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

TAMARAC INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

PRIMA CAPITAL HOLDING, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to First Amendment]

 

S-1

--------------------------------------------------------------------------------


 

 

PMC INTERNATIONAL, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

ENVESTNET ASSET MANAGEMENT, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

NETASSETMANAGEMENT, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

ENVESTNET INSTITUTE, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

PORTFOLIO MANAGEMENT CONSULTANTS, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

OLTIS SOFTWARE LLC

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to First Amendment]

 

S-2

--------------------------------------------------------------------------------


 

 

ENVESTNET FINANCIAL TECHNOLOGIES, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

YODLEE, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

 

 

WHEELHOUSE ANALYTICS, INC.

 

 

 

By

/s/ Peter D’Arrigo

 

 

Name Peter D’Arrigo

 

 

Title Vice President

 

[Signature Page to First Amendment]

 

S-3

--------------------------------------------------------------------------------


 

Accepted and agreed to.

 

 

BANK OF MONTREAL, as Administrative Agent

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Director

 

 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

By

/s/ Nicholas Buckingham

 

 

Name

Nicholas Buckingham

 

 

Title

Director

 

 

 

KEYBANK NATIONAL ASSOCIATION, as a Lender

 

 

 

By

/s/ David A. Wild

 

 

Name

David A. Wild

 

 

Title

Senior Vice President

 

 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

By

/s/ Christopher J. DeLauro

 

 

Name

Christopher J. DeLauro

 

 

Title

Vice President

 

 

 

ASSOCIATED BANK, N.A., as a Lender

 

 

 

By

/s/ Keith M. Butala

 

 

Name

Keith M. Butala

 

 

Title

VP

 

[Signature Page to First Amendment]

 

S-4

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

By

/s/ Heather LaFreniere

 

 

Name

Heather LaFreniere

 

 

Title

Director

 

 

 

REGIONS BANK, as a Lender

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

BANK OF THE WEST, as a Lender

 

 

 

By

/s/ Ole Koppang

 

 

Name

Ole Koppang

 

 

Title

Director

 

 

 

FIFTH THIRD BANK, as a Lender

 

 

 

By

/s/ Steven Pesce

 

 

Name

Steven Pesce

 

 

Title

Officer

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

By

/s/ Daniel Gendron

 

 

Name

Daniel Gendron

 

 

Title

Vice President

 

[Signature Page to First Amendment]

 

S-5

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A., as a Lender

 

 

 

By

/s/ Lillian Kim

 

 

Name

Lillian Kim

 

 

Title

Director

 

 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

By

/s/ Robert A. Clark

 

 

Name

Robert A. Clark

 

 

Title

Vice President

 

 

 

FIRST BANK, as a Lender

 

 

 

By

/s/ Phillip M. Lykens

 

 

Name

Phillip M. Lykens

 

 

Title

SVP

 

 

 

STIFEL BANK & TRUST, as a Lender

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

[Signature Page to First Amendment]

 

S-6

--------------------------------------------------------------------------------


 

 

BANK OF EAST ASIA, LIMITED, NEW YORK

 

BRANCH, as a Lender

 

 

 

By

 

 

 

Name

 

 

 

Title

 

 

[Signature Page to First Amendment]

 

S-7

--------------------------------------------------------------------------------


 

SCHEDULE I

TO COMPLIANCE CERTIFICATE

 

ENVESTNET, INC.

 

COMPLIANCE CALCULATIONS

FOR AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 19, 2015

 

CALCULATIONS AS OF              ,             

 

A.

Senior Leverage Ratio (Section 8.23(a))

 

 

 

 

 

 

1.

Total Funded Debt

 

$                            

 

 

 

 

2.

Subordinated Debt

 

                            

 

 

 

 

3.

Line A1 minus A2 (Senior Funded Debt)

 

                            

 

 

 

 

4.

Net Income for the four fiscal quarters then ended

 

                            

 

 

 

 

5.

Interest Expense for the four fiscal quarters then ended

 

                            

 

 

 

 

6.

Income taxes for the four fiscal quarters then ended

 

                            

 

 

 

 

7.

Non-income tax expense adjustment for such period to the extent such adjustment
is non-cash

 

                            

 

 

 

 

8.

Depreciation and Amortization Expense for four fiscal quarters then ended

 

                            

 

 

 

 

9.

Non-cash compensation expense, or other non-cash expenses or charges, arising
from the sale of stock, the granting of stock options, the granting of stock
appreciation rights and similar arrangements for the four fiscal quarters then
ended (minus the amount of any such expenses or charges when paid in cash to the
extent not deducted in the computation of Net Income)

 

                            

 

 

 

 

10.

Fees, costs and expenses actually incurred in connection with (A) Permitted
Acquisitions, the Yodlee Merger, and Acquisitions consummated prior to the date
hereof, (B) financing activity (including the issuance of Indebtedness and
equity permitted hereunder), and (C) the formation and structuring of ERS for
the four fiscal quarters then ended

 

                            

 

 

 

 

11.

Charges arising out of restructuring, consolidation, severance or discontinuance
of any portion of operations, employees and/or management of any Person for the
four fiscal quarters then ended

 

                            

 

 

 

 

12.

Non-recurring costs and expenses relating to litigation, contract settlement
charges, bad-debt charge-offs for the four fiscal quarters then ended

 

                            

 

--------------------------------------------------------------------------------


 

13.

Non-cash losses on investments (minus non-cash gains on investments) for the
four fiscal quarters then ended

 

                            

 

 

 

 

14.

Non-cash losses resulting from adjustments to contingent consideration (minus
non-cash gains resulting from adjustments to contingent considerations) for the
four fiscal quarters then ended

 

                            

 

 

 

 

15.

Pre-tax losses attributable to non-controlling interest for the four fiscal
quarters then ended

 

                            

 

 

 

 

16.

Deferred revenue fair value adjustment for the four fiscal quarters then ended

 

                            

 

 

 

 

17.

Re-audit related expenses during such period related to circumstances that
existed prior to the Closing Date

 

                            

 

 

 

 

18.

Consolidated Adjusted EBITDA of Yodlee as determined consistent with the
definition of Adjusted EBITDA,

 

                            

 

 

 

 

19.

Cost savings, operating expense reductions and synergies related to the Yodlee
Merger and future acquisitions that are reasonably identifiable and factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within twelve months after the Closing Date

 

                            

 

 

 

 

20.

Cost savings, operating expense reductions and synergies related to mergers and
other business combinations, acquisitions, divestitures, restructurings, cost
savings initiatives and other similar initiatives consummated after the Closing
Date that are reasonably identifiable and factually supportable and projected by
the Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within twelve months after a
merger or other business combination, acquisition or divestiture is consummated
or after the announcement or implementation of any other restructuring, cost
savings initiative or other initiative

 

                            

 

 

 

 

21.

100% of the increase in Deferred Revenue (or minus 100% of any such decrease).

 

                            

 

 

 

 

22.

Sum of Lines A4 through A21, both inclusive (“Adjusted EBITDA”)

 

                            

 

2

--------------------------------------------------------------------------------


 

23.

Ratio of Line A3 to A22

 

:1.0

 

 

 

 

24.

Line A23 ratio must not exceed

 

2.25:1.0

 

 

 

 

25.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

 

B.

Total Leverage Ratio (Section 8.23(b))

 

 

 

 

 

 

1.

Total Funded Debt (Line A1 above)

 

$                            

 

 

 

 

2.

Adjusted EBITDA (Line A22 above)

 

$                            

 

 

 

 

3.

Ratio of Line B1 to B2

 

          :1.0

 

 

 

 

4.

Line B3 ratio must not exceed

 

          :1.0

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

 

C.

Interest Coverage Ratio (Section 8.23(c))

 

 

 

 

 

 

1.

Adjusted EBITDA (Line A22 above)

 

$

 

 

 

 

2.

Interest Expense paid in cash for the four fiscal quarters then ended

 

$                            

 

 

 

 

3.

Ratio of Line C1 to Line C2

 

          :1.0

 

 

 

 

4.

Line C3 ratio must not be less than

 

4.0:1.0

 

 

 

 

5.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

 

 

 

D.

Minimum Adjusted EBITDA (Section 8.23(d))

 

 

 

 

 

 

1.

Adjusted EBITDA (Line A22 above)

 

$                            

 

 

 

 

2.

Minimum permitted amount

 

$50,000,000

 

 

 

 

3.

The Borrower is in compliance (circle yes or no)

 

yes/no

 

3

--------------------------------------------------------------------------------